Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 1 of 26 PageID #:6




                  Exhibit
                    A
           ti
                   Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 2 of 26 PageID #:7
 Redrn Date: No return date scheduled                                             ~..~
 Hearing Date: 3/11 /2021 10:00 AM ; 10:00 AM
 Courtroom Number: 2601
                                                                                                           FILED
 Location: District 1 Court
                                                                                                           11/10/2020 12:05 PM
          Cook County, IL
                                                                                                           DOROTHY BROWN
                                                                                                           CIRCUIT CLERK
                                                                                                           COOK COUNTY, IL
(D
~                                                                                                          2020CH06686
co
0
_
U                                                                                                          11085961
0
0
N
                2120 - Served                     2121- Served
S               2220 - Not Served                 2221- Not Served
                2320 - Served By Mail             2321- Served By Mail
                2420 - Served By Publication      2421- Served By Publication
                Summons - Alias Summons                                                        (08/01/18) CCG 0001A

                                  IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS


                Dwayne Montgomery
                                                 (Name all parties)                2020-CH-06686
                                                                       Case No.
                                         V.

                Peri Formwork Systems, Inc.

                                              ® SUMMONS ❑ ALIAS SUMMONS

                To each Defendant:

                YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of
                which is hereto attached, or otherwise file your appearance and pay the required fee within thirty
                (30) days after service of this Summons, not counting the day of service. To file your answer or
                appearance you need access to the internet. Please visit ~-,x,-~x:cookcourityclerkofcourt.org to initiate
                this process. Kiosks with internet access are available at all Clerk's Office locations. Please refer to
                the last page of this document for location information.
                If you fail to do so, a judgment by default may be entered against you for the relief
                requested in the complaint.
                To the Officer:
                This Surrunons must be returned by the officer or other person to whom it was given for service,
                with endorsement of service and fees, if any, immediately after service. If service cannot be made,
                this Sununons shall be returned so endorsed. This S.unam©ns- ay not be served later than thirty (30)
                days after its date.

                                                     Peri Formwork Systems, Inc.

                                                  R/A: Illinois Corporation Service C
                                                     801 Adlai Stevenson Drive
                                                  ~      Springfield, IL. 62703




                              I3orothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                                 Page 1 of 3
          ti
                  Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 3 of 26 PageID #:8
r


               Summons - Alias Stiimmons                                                                 (08/01/18) CCG 0001 B

               E-filing is now mandatory for documents in civil cases with limited exemptions. To e-file, you must first
               create an account with an e-filing service provider. Visit http://efile.illinoiscourts.gov/service-providers.htm
               to learn more and to select a service provider. If you need additional help or have trouble e-filing, visit http://
               www.illinoiscourts.gov/FAQ/gethelp.asp, or talk with your local circuit clerk's office.
    (D
    00
    co
    ~
    0
    2
    0          Atty. No.: 43734                                            Witness: 11/10/2020 12:05 PM DOROTHY BROWN
    N
    O
    N

    ~          Atty Name: Haley R. Jenkins
    a
    u.)
    0
    N          Attv. for: Dwayne Montgomery                                                                        of Court
    0
               Address: 100 N. Riverside Plaza, Suite 2150
    N
    O                                                                                          't    '^-., _✓ ~
    0                                                                                               ~'nu.ret'~•`
                                                                           Date of Service:
               City: Chicago                                               (To be inserted by officer on copy left with
    ui
    a          State:   IL     Zip; 60606                                  Defendant or other person):
    ❑
    ❑
               Telephone: 312-233-1550
    w
      i
    LL

               Primary Email: hjenkins@stephanzouras.com




                               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                                     Page 2 of 3
          ~
                     Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 4 of 26 PageID #:9
     -L




                     CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

              Ce;,     Richard J Daley Center                     C)      Domestic Relations Division
CD
~                      50 W Washington                                    Richard J Daley Center
cc
0                      Chicago, IL 60602                                  50 W Washington, Rm 802
_
U
0
N             G       District 2 - Skokie                                 Chicago, IL 60602
O
N
                      5600 Old Orchard Rd                                 Hours: 8:30 am - 4:30 pm
                      Skokie, IL 60077                            O       Civil Appeals
              O        District 3- Rolling Meadows                        Richard J Daley Center
                       2121 Euclid                                        50 W Washington, Rm 801
                       Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                          Hours: 8:30 am - 4:30 pm
              `I      District 4 - Maywood
                      1500 Maybrook Ave                           Q       Criminal Department
                      Maywood, IL 60153                                   Richard J Daley Center
                                                                          50 W Washington, Rm 1006
              G'      District 5 - Bridgeview                             Chicago, IL 60602
                      10220 S 76th Ave                                    Hours: 8:30 am - 4:30 pm
                      Bridgeview, IL 60455
                                                                  7       County Division
              C.~      District 6 - Markham                               Richard J Daley Center
                       16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                       Markham, IL 60428                                  Chicago, IL 60602
              u        Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                       555 W Harrison                             :.:1    Probate Division
                       Chicago, IL 60607                                  Richard J Daley Center
              O       Juvenile Center Building                            50 W Washington, Rm 1202
                      2245 W Ogden Ave, Rm 13                             Chicago, IL 60602
                      Chicago, IL 60602                                   Hours: 8:30 am - 4:30 pm
              O        Criminal Court Building                    O       Law Division
                       2650 S California Ave, Rm 526                      Richard J Daley Center
                       Chicago, IL 60608                                  50 `Y1 Washington, Rm 801
                                                                          Chicago, IL 60602
              Daley Center Divisions/Departments                          Hours: 8:30 am - 4:30 pm
                       Civil Division                             0       Traffic Division
                       Richard J Daley Center                             Richard J Daley Center
                       50 W Washington, Rm 601                            50 W Washington, Lower Level
                       Chicago, IL 60602                                  Chicago, IL 60602
                       Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
              O        Chancery Division
                       Richard J Daley Center
                       50 W Washington, Rm 802
                       Chicago, IL 60602
                       Hours: 8:30 am - 4:30 pm

                               Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                            Pege 3 of 3
                   Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 5 of 26 PageID #:10
          r
    Return Date: No return date scheduled
    Hearing Date: 3/11/2021 10:00 AM -1Q:00 A4VI
    Courtroom Number: 2601             '
    Location: District 1 Court                                                                         FILED
             Cook County, IL                                                                           11/9/2020 2:53 PM
                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         DOROTHY BROWN
                                                                                                       CIRCUIT CLERK
                                     COUNTY DEPARTMENT, CHANCERY DIVISION                              COOK COUNTY, IL
CD
co
to                                                                                                     2020CH06686
O
0
x
                 DWAYNE MONTGOMERY, ind'ividually, )
U
0                and on behalf of all others similarly situated, )                                     11073822
N
O
N
                                                                      )
~
a                                       Plaintiff,                    )
co
~                                                                            Case No. 2020CH06686
N                                                                     )
O
N                        V.                                           )
O
N
~
                                                                      )

w                PERI FORMWORK SYSTEMS, INC.,                         )
~
¢
0
0
W
J
                                        Defendant.                    )
LL

                                                   CLASS ACTION COMPLAINT

                         Plaintiff Dwayne Montgomery ("Plaintiffl'), individually and on behalf of all others

                 similarly situated (the "Class"), by and through his attorneys, brings the following Class Action

                 Complaint ("Complaint") pursuant to the Illinois Code of Civil Procedure, 735 ILCS §§ 5/2-801

                 and 2-802, against Peri Formwork Systems, Inc. ("Peri" or "Defendant"), its subsidiaries and

                 affiliates, to redress and curtail Defendant's unlawful collection, obtainment, use, storage, and

                 disclosure of Plaintiff's sensitive and proprietary biometric data. Plaintiff alleges as follows upon

                 personal knowledge as to himself, his own acts and experiences and, as to all other matters; upon

                 information and belief, including investigation conducted by his attorneys.

                                                     NATURE OF THE ACTION

                         1.     Defendant Peri is one of the world's largest manufacturers and suppliers of and

                 offers a network of stockyards, formwork and scaffolding products throughout the US.

                         2.     When Defendant hires an employee, including Plaintiff, he or she is enrolled in its

                 employee database(s) using a scan of his or her fingerprint. Defendant uses the employee

                 database(s) to monitor the time worked by its employees.



                                                                  1
       Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 6 of 26 PageID #:11




            3.      While many employers use conventional methods for tracking time worked (such

co   as ID badges or punch clocks), Defendant's employees are required, as a condition of employment,
~
CD
0
_
U    to have their fingerprints scanned by a biometric timekeeping device.
O
N
O
N
2           4.      Biometrics are not relegated to esoteric corners of commerce. Many businesses —
a
cm
u~
N
O
     such as Defendant's — and financial institutions have incorporated biometric applications into their
N
O
N
m    workplace in the form of biometric timeclocks or authenticators, and into consumer products,
w
a    including such ubiquitous consumer products as checking accounts and cell phones.
0
0
w
J
LL
            5.      Unlike ID badges or time cards — which can be changed or replaced if stolen or

     compromised — a fingerprint is a unique, permanent biometric identifier associated with each

     employee. This exposes Defendant's employees to serious and irreversible privacy risks. For

     example, if a database containing fingerprints or other sensitive, proprietary biometric data is

     hacked, breached, or otherwise exposed — like in the recent Equifax, Facebook/Cambridge

     Analytica, and Suprema data breaches— employees have no means by which to prevent identity

     theft, unauthorized tracking or other unlawful or improper use of this highly personal and private

     information.

            6.      In 2015, a data breach at the United States Office of Personnel Management

     exposed the personal identification information, including biometric data, of over 21.5 million

     federal employees, contractors, and job applicants. U.S. Off. of Personnel Mgmt., Cybersecurity

     Incidents (2018), available at www.opm.gov/cybersecurity/cybersecurity-incidents.

            7.       An illegal market already exists for biometric data. Hackers and identity thieves

     have targeted Aadhaar, the largest biometric database in the world, which contains the personal

     and biometric data — including fingerprints, iris scans, and facial photographs — of over a billion

     Indian citizens. See Vidhi Doshi, A Security Breach in India Has Left a Billion People at Risk of



                                                      2
I
         Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 7 of 26 PageID #:12




    Identity       Theft,   The   ' Washington     Post    (Jan.    4,     2018),     available    at

    https://www.washingtonpost.com/news/worldviews/wp/2018/O1 /04/a-security-breach-in-india-

    has-left-a-billion-people-at-risk-of-identity-theft/?utm term=.b3c70259fl38.

             8.       In January 2018, an Indian newspaper reported that the information housed in

    Aadhaar was available for purchase for less than $8 and in as little as 10 minutes. Rachna Khaira,

    Rs 500, 10 Minutes, and You Have Access to Billion Aadhaar Details, The Tribune (Jan. 4, 2018),

    available at http://www.tribuneindia.com/news/nation/rs-500-10-minutes-and-you-have-access-

    to-billion-aadhaar-details/523361.html.

             9.       In August 2019 it was widely reported that Suprema, a security company

    responsible for a web-based biometrics lock system that uses fingerprints and facial geometry

    scans in 1.5 million locations around the world, maintained biometric data and other personal

    information on a publicly accessible, unencrypted database. Major Breach Found in Biometrics

    System Used by Banks, UK police and Defence Firms, The Guardian (Aug. 14, 2019), available

    at      https://www.theguardian.com/technology/2019/aug/14/major-breach-found-in-biometrics-

    system-used-by-banks-uk-police-and-defence-firms.

             10.      In the United States, law enforcement, including the Federal Bureau of

    Investigation and Immigration and Customs Enforcement, have attempted to turn states'

    Department of Motor Vehicles databases into biometric data goldmines, using facial recognition

    technology to scan the faces of thousands of citizens, all without their notice or consent. Drew

    Harwell, FBI, ICE Find State Driver's License Photos Are a Gold Mine for Facial-Recognition

    Searches, The Washington Post (July 7, 2019), available at https://www.washingtonpost.com/

    technology/2019/07/07/fbi-ice-find-state-drivers-license-photos-are-gold-mine-facial-

    recognition-searches/?noredirect=on&utm term=.da9atb2472a9.



                                                    3
  Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 8 of 26 PageID #:13




       11.      This practice has been criticized by lawmakers. Some states, including Illinois,

have refused to comply with law enforcement's invasive requests. State Denying Facial

Recognition     Requests,   Jacksonville   Journal-Courier    (July   9,   2019),   available   at

https://www.myjournalcourier.com/news/article/State-denying-facial-recognition-requests-

14081967.php.

        12.     Recognizing the need to protect its citizens from situations like these, Illinois

enacted the Biometric Information Privacy Act ("BIPA"), 740 ILCS § 14/1, et seq., specifically to

regulate companies that collect, obtain, store and use Illinois citizens' biometrics, such as

fingerprints.

        13.     Notwithstanding the clear and unequivocal requirements of the law, Defendant

disregards Plaintiff's and other similarly-situated employees' statutorily protected privacy rights

and unlawfully collects, obtains, stores, disseminates, and uses Plaintiff's and other similarly-

situated employees' biometric data in violation of BIPA. Specifically, Defendant violated and

continues to violate BIPA because it did not and continues not to:

                a.     Properly inform Plaintiff and others similarly situated in writing of the
                       specific purpose and length of time for which their fingerprints were being
                       collected, obtained, stored, and used, as required by BIPA;

                b.     Develop and adhere to a publicly available retention schedule and
                       guidelines for permanently destroying Plaintiffls and other similarly-
                       situated employees' fingerprints, as required by BIPA;

                C.     Obtain a written release from Plaintiff and others similarly situated to
                       collect, obtain, store, disseminate, or otherwise use their fingerprints, as
                       required by BIPA; and

                d.     Obtain consent from Plaintiff and others similarly situated to disclose,
                       redisclose, or otherwise disseminate their fingerpr.ints to a third party as
                       required by BIPA.




                                                 4
     Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 9 of 26 PageID #:14




         14.      Accordingly, Plaintiff, on behalf of himself as well as the putative Class, seeks an

Order: (1) declaring that Defendant's conduct violates BIPA; (2) requiring Defendant to cease the

unlawful activities discussed herein; and (3) awarding statutory damages to Plaintiff and the

proposed Class.

                                              PARTIES

         15.      Plaintiff Dwayne Montgomery is a natural person and a resident of the State of

Illinois.

         16.      Defendant Peri Formwork Systems, Inc. is a Maryland corporation that is registered

with the Illinois Secretary of State and conducts business in the State of Illinois, including Cook

County.

                                   JURISDICTION AND VENUE

         17.      This Court has jurisdiction over Defendant pursuant to 735 ILCS § 5/2-209 because

Defendant is a citizen of Illinois, conducts business is in Illinois, and it committed the statutory

violations alleged herein in Cook County, Illinois.

         18.      Venue is proper in Cook County because Defendant conducts business in this State,

conducts business transactions in Cook County, and committed the statutory violations alleged

herein in Cook County, Illinois.

                                    FACTUAL BACKGROUND

I.       The Biometric Information Privacy Act.

            19.   In the early 2000s, major national corporations started using Chicago and other

locations in Illinois to test "new applications of biometric-facilitated financial transactions,

including finger-scan technologies at grocery stores, gas stations, and school cafeterias." 740 ILCS




                                                    5
       Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 10 of 26 PageID #:15




      § 14/5(c). Given its relative infancy, an overwhelming portion of the public became weary of this

~     then-growing yet unregulated technology. See 740 ILCS § 14/5.
CD
(D
0
_
U             20.      In late 2007, a biometrics company called Pay by Touch, which provided major
0
N
O
N
~     retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer
a
M
lf)
N
O
      transactions, filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature because
N
O
N
~     suddenly there was a serious risk that millions of fingerprint records — which, like other unique
w
Q     biometric identifiers, can be linked to people's sensitive financial and personal data - could now
0
0
w
J
LL
      be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

      protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers who

      used the company's fingerprint scanners were completely unaware that the scanners were not

      actually transmitting fingerprint data to the retailer who deployed the scanner, but rather to the

      now-bankrupt company, and that their unique biometric identifiers could now be sold to unknown

      third parties.

              21.      Recognizing the "very serious need [for] protections for the citizens of Illinois

      when it [came to their] biometric information," Illinois enacted BIPA in 2008. See Illinois House

      Transcript, 2008 Reg. Sess. No. 276; 740 ILCS § 14/5.

              22.      Additionally, to ensure compliance, BIPA provides that, for each violation, the

      prevailing party may recover $1,000 or actual damages, whichever is greater, for negligent

      violations and $5,000, or actual damages, whichever is greater, for intentional or reckless

      violations. 740 ILCS § 14/20.

              23.      BIPA is an informed consent statute that achieves its goal by making it unlawful

      for a company to, among other things, collect, capture, purchase, receive through trade, or




                                                       2
        Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 11 of 26 PageID #:16




      otherwise obtain a person's or a customer's biometric identifiers or biometric information, unless

co
00    it first:
(D
(D
0
_
U                       a. .   Informs the subject in writing that a biometric identifier or biometric
0
N
O
N
                               information is being collected, obtained, stored and used;
~5;
a
M                       b.     Informs the subject in writing of the specific purpose and length of term for
4~
N                              which a biometric identifier or biometric information is being collected,
O
N                              obtained, stored, and used; and
N
m

                        C.     Receives a written release executed by the subject of the biometric identifier
w
a                              or biometric information.
0
0
W
J
LL
      See 740 ILCS § 14/15(b).

                  24.   BIPA specifically applies to employees who work in the State of Illinois. BIPA

      defines a"written release" specifically "in the context of employment [as] a release executed by

      an employee as a condition of employment." 740 ILCS § 14/10.

                  25.   Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

      face geometry, and — most importantly here — fingerprints. See 740 ILCS § 14/10. Biometric

      information is separately defined to include any information based on an individual's biometric

      identifier that is used to identify an individual. Id.

                  26.   BIPA establishes standards for how companies must handle Illinois citizens'

      biometric identifiers and biometric information. See, e.g., 740 ILCS § 14/15(c)-(d). For example,

      BIPA prohibits private entities from disclosing a person's or customer's biometric identifier or

      biometric information without first obtaining consent for such disclosure. See 740 ILCS §

      14/15(d)(1).

                  27.   BIPA also prohibits selling, leasing, trading, or otherwise profiting from a person's

      biometric identifiers or biometric information (740 ILCS § 14/15(c)) and requires companies to

      develop and comply with a written policy — made available to the public — establishing a retention



                                                          7
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 12 of 26 PageID #:17




schedule and guidelines for permanently destroying biometric identifiers and biometric

information when the initial purpose for collecting such identifiers or information has been

satisfied or within three years of the individual's last interaction with the company, whichever

occurs first. 740 ILCS § 14/15(a).

       28.     The Illinois legislature enacted BIPA due to the increasing use of biometric data in

financial and security settings, the general public's hesitation to use biometric information, and —

most significantly — the unknown ramifications of biometric technology. Biometrics are

biologically unique to the individual and, once compromised, an individual is at a heightened risk

for identity theft and left without any recourse.

       29.     BIPA provides individuals with a private right of action, protecting their right to

privacy regarding their biometrics as well as protecting their rights to know the precise nature for

which their biometrics are used and how they are being stored and ultimately destroyed. Unlike

other statutes that only create a right of action if there is a qualifying data breach, BIPA strictly

regulates the manner in which entities may collect, store, use, and disseminate biometrics and

creates a private right of action for lack of statutory compliance.

       30.     Plaintiff, like the Illinois legislature, recognizes how imperative it is to keep

biometric information secure. Biometric information, unlike other personal identifiers such as a

social security number, cannot be changed or replaced if hacked or stolen.

H.     Defendant Violates the Biometric Information Privacy Act.

       31.     By the time BIPA passed unanimously through the Illinois legislature in mid-2008,

most companies who had experimented with using individuals' biometric data stopped doing so.

       32.     However, Defendant failed to take note of the shift in Illinois law governing the

collection, obtainment, use, storage, and dissemination of biometric data. As a result, Defendant



                                                    8
        Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 13 of 26 PageID #:18




       continues to collect, obtain, store, use, and disseminate its employees' biometric data in violation

(DGo   of BIPA.
~
0
U_            33.     Specifically, when employees are hired, Defendant requires them to have their
0
N
O
N
~      fingerprints scanned to enroll them in its employee database(s).
a
co
ip
N
O             34.     Defendant uses an employee time tracking system that requires employees to use
N
O
N
~      fingerprints as a means of authentication. In accordance with Defendant's policy, its employees
w
¢      are required to use their fingerprints to clock-in and clock-out, recording their time worked.
❑
❑
w
J
IL
              35.     Defendant fails to inform its employees that it discloses or disclosed their

       fingerprint data to at least one third-party biometric timekeeping vendor, and likely others; fails to

       infonn its employees that it discloses their fingerprint data to other, currently unknown, third

       parties, which host the biometric data in their data centers; fails to inform its employees of the

       purposes and duration for which it collects and obtains their sensitive biometric data; and, fails to

       obtain written releases from employees before collecting their fingerprints.

              36.     Defendant failed to develop or adhere to a written, publicly-available policy

       identifying its retention schedule and guidelines for permanently destroying employees' biometric

       data when the initial purpose for collecting or obtaining their biometrics is no longer relevant, as

       required by BIPA.

              37.     The Pay by Touch bankruptcy that catalyzed the passage of BIPA, as well as the

       recent data breaches, highlights why such conduct — where individuals are aware that they are

       providing a fingerprint, but not aware of to whom or for what purposes they are doing so — is

       dangerous. That bankruptcy spurred Illinois citizens and legislators into realizing that it is crucial

       for individuals to understand when providing biometric identifiers, such as a fingerprint, who

       exactly is collecting their biometric data, where it will be transmitted, for what purposes, and for



                                                         ►'.
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 14 of 26 PageID #:19




how long. Defendant disregards these obligations and its employees' statutory rights and instead

unlawfully collects, obtains, stores, uses and disseminates its employees' biometric identifiers and

information, without first receiving the individual's informed written consent required by BIPA.

       38.     Defendant lacks retention schedules and guidelines for permanently destroying

Plaintiff's and other similarly-situated individuals' biometric data and has not and will not destroy

Plaintiff s and other similarly-situated individuals' biometric data when the initial purpose for

collecting or obtaining such data has been satisfied or within three years of the employee's last

interaction with the company.

       39.     Defendant does not tell Plaintiff and others similarly situated what might happen to

their biometric data if and when Defendant merges with another company, or worse, if and when

Defendant's business folds, or when the other third parties that have received employees'

biometric data businesses fold.

       40.     Since Defendant neither publishes a BIPA-mandated data retention policy nor

discloses the purposes for its collection and use of biometric data, Defendant's employees have no

idea at the time of collection whether Defendant sells, discloses, rediscloses, or otherwise

disseminates their biometric data. Moreover, Plaintiff and others similarly situated are not told at

the time of collection to whom Defendant discloses their biometric data, or what might happen to

their biometric data in the event of a merger or a bankruptcy.

        41.    These violations raise a material risk that Plaintiff's and other similarly-situated

individuals' biometric data will be unlawfully accessed by third parties.

        42.    By and through the actions detailed above, Defendant disregards Plaintiff s and

other similarly-situated individuals' legal rights in violation of BIPA.




                                                 10
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 15 of 26 PageID #:20




III.   Plaintiff Dwayne Montgomery's Experience

       43.     Plaintiff Dwayne Montgomery has worked for Peri Formwork Systems, Inc. as a

Yard Worker since February 2020 at their yard located at 12150 S. Paulina Street, Calumet Park,

IL 60827.

       44.     When Plaintiff was hired in February 2020, Defendant required its hourly

employees to use a traditional punch clock to clock in an out of work.

       45.     Approximately two weeks after hiring, Defendant began requiring Plaintiff to scan

his fingerprint so Defendant could use it as an authentication method to track his time worked.

       46.     Defendant stored Plaintiff's fingerprint data in its employee database(s).

       47.     Plaintiff was required to scan his fingerprint each time he began and ended his

workday, as well as each time he clocked in and out for breaks.

       48.     Defendant did not inform Plaintiff in writing or otherwise of the purpose(s) and

length of time for which his fingerprint data was being collected and obtained; did not obtain a

written release from Plaintiff to collect, obtain, store, or use his fingerprint data; did not develop

and adhere to a publicly available retention schedule and guidelines for permanently destroying

Plaintiff's fingerprint data; and did not obtain Plaintiff's consent before disclosing or

disseminating his biometric data to third parties.

       49.     Plaintiff has never been informed of the specific limited purposes or length of time

for which Defendant collects, obtains, stores, uses and/or disseminates his biometric data.

       50.     Plaintiff has never seen, been able to access, or been informed of any biometric data

retention policy developed by Defendant, nor has he ever seen, been able to access, or been

informed of whether Defendant would ever permanently delete his biometric data.




                                                 11
      Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 16 of 26 PageID #:21




            51.      Plaintiff has never been provided with nor ever signed a written release allowing

~
~    Defendant to collect, obtain, store, use or disseminate his biometric data.
~
~
O
_
U           52.     Plaintiff has continuously and repeatedly been exposed to the risks and harmful
0
N
O
N
~    conditions created by Defendant's multiple violations of BIPA alleged herein.
a
c,
~
N
O
            53.     No amount of time or money can compensate Plaintiff if his biometric data has
N
O
N
~    been compromised by the lax procedures through which Defendant captures, obtained, stores, uses,
w
a    and disseminates his and other similarly-situated individuals' biometrics. Moreover, Plaintiff
0
0
w
J
LL
     would not have provided his biometric data to Defendant if he had known that Defendant would

     retain such information for an indefinite period of time without his consent.

             54.    A showing of actual damages is not necessary in order to state a claim under BIPA.

     See Rosenbach v. Six Flags Ent. Corp., 2019 IL 123186, ¶ 40 ("[A]n individual need not allege

     some actual injury or adverse effect, beyond violation of his or her rights under the Act, in order

     to qualify as an "aggrieved" person and be entitled to seek liquidated damages and injunctive relief

     pursuant to the Act").

             55.    As Plaintiff is not required to allege or prove actual damages in order to state a

     claim under BIPA, he seeks statutory damages under BIPA as compensation for the injuries caused

     by Defendant. Rosenbach, 2019 IL 123186, T 40.

                                         CLASS ALLEGATIONS

             56.    Pursuant to the Illinois Code of Civil Procedure, 735 ILCS § 5/2-801, Plaintiff

     brings claims on his own behalf and as a representative of all other similarly-situated individuals

     pursuant to BIPA, 740 ILCS § 14/1, et seq., to recover statutory penalties, prejudgment interest,

     attorneys' fees and costs, and other damages owed.

             57.    As discussed supra, Section 14/15(b) of BIPA prohibits a company from, among



                                                      12
      Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 17 of 26 PageID #:22




     other things, collecting, obtaining, capturing, purchasing, receiving through trade, or otherwise

ED
~    obtaining a person's or a customer's biometric identifiers or biometric information, unless it first
~
(D
0
_
U    (1) informs the individual in writing that a biometric identifier or biometric information is being
0
N
O
N
:E   collected, obtained, or stored; (2) informs the individual in writing of the specific purpose(s) and
a.
m
~q
N    length of time for which a biometric identifier or biometric information is being collected,
O
N
O
N
~    obtained, stored, and used; and (3) receives a written release executed by the subject of the
w
a    biometric identifier or biometric information. 740 ILCS § 14/15.
0
0
w
_1
LL
            58.     Plaintiff seeks class certification under the Illinois Code of Civil Procedure, 735

     ILCS § 5/2-801, for the following class of similarly-situated individuals under BIPA:

            All individuals working for Peri in the State of Illinois who had their biometric
            identifiers and/or infonnation collected, captured, received, or otherwise obtained,
            maintained, stored or disclosed by Defendant during the applicable statutory period.

             59.    This action is properly maintained as a class action under 735 ILCS § 5/2-801

     because:

                    A.      The class is so numerous that joinder of all members is impracticable;

                    B.      There are questions of law or fact that are common to the class;

                    C.      Plaintiffl s claims are typical of the claims of the class; and,

                    D.      Plaintiff will fairly and adequately protect the interests of the class.

                                                 Numerosity

             60.    The total number of putative class members exceeds fifty (50) individuals. The

     exact number of class members can easily be determined from Defendant's payroll records.

                                                Commonality

             61.    There is a well-defined commonality of interest in the substantial questions of law

     and fact concerning and affecting the Class in that Plaintiff and all members of the Class have been

     harmed by Defendant's failure to comply with BIPA. The common questions of law and fact
                                                       13
      Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 18 of 26 PageID #:23




     include, but are not limited to the following:

~                   A.      Whether Defendant collected, captured, maintained, stored or otherwise
0                           obtained Plaintiffls and the Class's biometric identifiers or biometric
o
N
O
                            information;
N
~                   B.      Whether Defendant properly informed Plaintiff and the Class of its purposes
co                          for collecting, obtaining, using, storing and disseminating their biometric
N                           identifiers or biometric information;

                    C.      Whether Defendant properly obtained a written release (as defined in 740
                            ILCS § 14/10) to collect, obtain, use, store and disseminate Plaintiff's and
                            the Class's biometric identifiers or biometric information;

                    D.      Whether Defendant has disclosed or redisclosed Plaintiff s and the Class's
                            biometric identifiers or biometric information;

                    E.      Whether Defendant has sold, leased, traded, or otherwise profited from
                            Plaintiffls and the Class's biometric identifiers or biometric information;

                    F.      Whether Defendant developed a written policy, made available to the
                            public, establishing a retention schedule and guidelines for permanently
                            destroying biometric identifiers and biometric information when the initial
                            purpose for collecting or obtaining such identifiers or information has been
                            satisfied or within three years of its last interaction with the individual,
                            whichever occurs first;

                    G.      Whether Defendant complies with any such written policy (if one exists);

                    H.      Whether Defendant's violations of BIPA have raised a material risk that
                            Plaintiff's and the putative Class' biometric data will be unlawfully
                            accessed by third parties;

                    I.      Whether Defendant used Plaintiff's and the Class's fingerprints to identify
                            them;

                            Whether the violations of BIPA were committed negligently; and

                    K.      Whether the violations of BIPA were committed intentionally or recklessly.

             62.    Plaintiff anticipates that Defendant will raise defenses that are common to the class.

                                                  Adecg uacy

             63.    Plaintiff will fairly and adequately protect the interests of all members of the class,



                                                      14
      Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 19 of 26 PageID #:24




     and there are no known conflicts of interest between Plaintiff and class members. Plaintiff,

     moreover, has retained experienced counsel who are competent in the prosecution of complex

     litigation and who have extensive experience acting as class counsel.

                                                 Typicality

            64.     The claims asserted by Plaintiff are typical of the class members he seeks to

     represent. Plaintiff has the same interests and suffers from the same unlawful practices as the class

     members.

            65.     Upon information and belief, there are no other class members who have an interest

     individually controlling the prosecution of his or her individual claims, especially in light of the

     relatively small value of each claim and the difficulties involved in bringing individual litigation

     against one's employer. However, if any such class member should become known, he or she can

     "opt out" of this action pursuant to 735 ILCS § 5/2-801.

                                      Predominance and Superiority

            66.     The common questions identified above predominate over any individual issues,

     which will relate solely to the quantum of relief due to individual class members. A class action is

..   superior to other available means for the fair and efficient adjudication of this controversy because

     individual joinder of the parties is impracticable. Class action treatment will allow a large number

     of similarly-situated persons to prosecute their common claims in a single forum simultaneously,

     efficiently and without the unnecessary duplication of effort and expense if these claims were

     brought individually. Moreover, as the damages suffered by each class member are relatively small

     in the sense pertinent to class action analysis, the expenses and burden of individual litigation

     would make it difficult for individual class members to vindicate their claims.




                                                      15
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 20 of 26 PageID #:25




       67.     Additionally, important public interests will be served by addressing the matter as

a class action. The cost to the court system and the public for the adjudication of individual

litigation and claims would be substantially more than if claims are treated as a class action.

Prosecution of separate actions by individual class members would create a risk of inconsistent

and varying adjudications, establish incompatible standards of conduct for Defendant and/or

substantially impair or impede the ability of class members to protect their interests. The issues in

this action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can and is empowered to fashion methods to efficiently manage this action as a class action.

                                  FIRST CAUSE OF ACTION
  Violation of 740 ILCS § 14/15(a): Failure to Institute, Maintain and Adhere to Publicly-
                               Available Retention Schedule

       68.     Plaintiff incorporates the foregoing allegations as if fully set forth herein.

       69.     BIPA mandates that companies in possession of biometric data establish and

maintain a satisfactory biometric data retention — and, importantly, deletion — policy. Specifically,

those companies must: (i) make publicly available a written policy establishing a retention

schedule and guidelines for permanent deletion of biometric data (at most three years after the

company's last interaction with the individual); and (ii) actually adhere to that retention schedule

and actually delete the biometric information. See 740 ILCS § 14/15(a).

       70.     Defendant fails to comply with these BIPA mandates.

       71.     Defendant is a Maryland corporation that conducts business in Illinois, and

therefore, qualifies as a"private entity" under BIPA. See 740 ILCS § 14/10.

       72.     Plaintiff and the Class are individuals who have had their "biometric identifiers"

collected or obtained by Defendant (in the form of their fingerprints), as explained in detail in

Sections II and III, supra. See 740 ILCS § 14/10.


                                                 16
      Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 21 of 26 PageID #:26




            73.     Plaintiff's and the Class's biometric identifiers were used to identify them and,

CD
co   therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.
(D
co
0
_
U
0           74.     Defendant failed to develop and adhere to a publicly available retention schedule
N
O
N
~    or guidelines for permanently destroying biometric identifiers and biometric information as
a
co
~
N
O
     specified by BIPA. See 740 ILCS § 14/15(a).
N
O
N
~           75.     Defendant lacks retention schedules and guidelines for permanently destroying
w
a    Plaintiff's and the Class's biometric data and has not and will not destroy Plaintiff's or the Class's
0
0
w
J
LL
     biometric data when the initial purpose for collecting or obtaining such data has been satisfied or

     within three years of the individual's last interaction with the company.

            76.     On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

     injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

     requiring Defendant to comply with BIPA's requirements for the collection, obtainment, storage,

     and use of biometric identifiers and biometric information as described herein; (3) statutory

     damages of $5,000 for each intentional and/or reckless violation of BIl'A pursuant to 740 ILCS §

     14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

     pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation

     expenses pursuant to 740 ILCS § 14/20(3).

                                  SECONI) CAiTSE OF ACTION
     Violation of 740 ILCS § 14/15(b): Failure to Obtain Informed Written Consent and laelease
                        Before Obtaining Biometric Identifiers or Information

             77.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

             78.    BIPA requires companies to obtain informed written consent from individuals

     before acquiring their biometric data. Specifically, BIPA makes it unlawful for any private entity

     to "collect, capture, purchase, receive through trade, or otherwise obtain a person's or a customer's



                                                      17
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 22 of 26 PageID #:27




biometric identifiers or biometric information unless [the entity] first: (1) informs the subject ...in

writing that a biometric identifier or biometric information is being collected or stored; (2) informs

the subject ...in writing of the specific purpose and length of term for which a biometric identifier

or biometric information is being collected, stored, and used; and (3) receives a written release

executed by the subject of the biometric identifier or biometric information..." 740 ILCS §

14/15(b) (emphasis added).

        79.     Defendant fails to comply with these BIPA mandates.

        80.     Defendant is a Maryland corporation that conducts business in Illinois and,

therefore, qualifies as a"private entity" under BIPA. See 740 ILCS § 14/10.

        81.     Plaintiff and the Class are individuals who have had their "biometric identifiers"

collected or obtained by Defendant (in the form of their fingerprints), as explained in detail in

Sections II and II1, supra. See 740 ILCS § 14/10.

        82.     Plaintiff s and the Class's biometric identifiers were used to identify them and,

therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.

        83.     Defendant systematically and automatically collected, obtained, used, stored and

disseminated Plaintiff's and the Class's biometric identifiers and/or biometric information without

Iirst obtaining the written release required by 740 ILCS § 14/15(b)(3).

        84.     Defendant did not inform Plaintiff and the Class in writing that their biometric

identifiers and/or biometric information were being captured, collected, or otherwise obtained, nor

did Defendant inform Plaintiff and the Class in writing of the specific purpose(s) and length of

term for which their biometric identifiers and/or biometric information were being collected,

captured, or otherwise obtained as required by 740 ILCS § 14/15(b)(1)-(2).




                                                  18
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 23 of 26 PageID #:28




       85.     By collecting, capturing, or otherwise obtaining Plaintiffls and the Class's

biometric identifiers and biometric information as described herein, Defendant violated Plaintiff's

and the Class's rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

       86.     On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendant to comply with BIPA's requirements for the collection, obtainment, storage,

and use of biometric identifiers and biometric information as described herein; (3) statutory

damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740 ILCS §

14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of BIPA

pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys' fees and costs and other litigation

expenses pursuant to 740 ILCS § 14/20(3).

                                   THIII;D CAUSE OF ACTION
              Violation of 740 ILCS § 14/15(d): Disclosure of Biometric Identifiers and
                               Information Before Obtaining Consent

        87.    Plaintiff incorporates the foregoing allegations as if fully set forth herein.

        88.    BIPA prohibits private entities from disclosing a person's or customer's biometric

identifier or biometric information without first obtaining consent for that disclosure. See 740

ILCS § 14/15(d)(1).

        89.    Defendant fails to comply with this BIPA mandate.

        90.    Defendant is a Maryland corporation that conducts business in Illinois and,

therefore, qualifies as a"private entity" under BIPA. See 740 ILCS § 14/10.




                                                 19
 Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 24 of 26 PageID #:29




         91.   Plaintiff and the Class are individuals who have had their "biometric identifiers"

collected or obtained by Defendant (in the form of their fingerprints), as explained in detail in

Sections II and III, supra. See 740 ILCS § 14/10.

         92.   Plaintiff's and the Class's biometric identifiers were used to identify them and,

therefore, constitute "biometric information" as defined by BIPA. See 740 ILCS § 14/10.

         93.   Defendant systematically and automatically disclosed, redisclosed, or otherwise

disseminated Plaintiff's and the Class's biometric identifiers and/or biometric information without

first obtaining the consent required by 740 ILCS § 14/15(d)(1).

         94.   By disclosing, redisclosing, or otherwise disseminating Plaintiff's and the Class's

biometric identifiers and biometric information as described herein, Defendant violated Plaintiff's

and the Class's rights to privacy in their biometric identifiers or biometric information as set forth

in BIPA. See 740 ILCS § 14/1, et seq.

         95.   On behalf of himself and the Class, Plaintiff seeks: (1) declaratory relief; (2)

injunctive and equitable relief as is necessary to protect the interests of Plaintiff and the Class by

requiring Defendant to comply with BIPA's requirements for the collection, obtainment, storage,

use and dissemination of biometric identifiers and biometric information as described herein; (3)

statutory damages of $5,000 for each intentional and/or reckless violation of BIPA pursuant to 740

ILCS § 14/20(2) or, in the alternative, statutory damages of $1,000 for each negligent violation of

BIPA pursuant to 740 ILCS § 14/20(1); and (4) reasonable attorneys' fees and costs and other

litigation expenses pursuant to 740 ILCS § 14/20(3).

                                     PRAYER FOR RELIEF

         Wherefore, Plaintiff Dwayne Montgomery respectfully requests that this Court enter an

Order:



                                                 20
     Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 25 of 26 PageID #:30




         A.     Certifying this case as a class action on behalf of the Class defined above,
                appointing Plaintiff Dwayne Montgomery as Class Representative, and appointing
(D
00              Stephan Zouras, LLP. as Class Counsel;
m
to
0
_
U        B.     Declaring that Defendant's actions, as set forth above, violate BIPA;
0
N
O
N
~        C.     Awarding statutory damages of $5,000 for each intentional and/or reckless
a
M
~
                violation of BIPA pursuant to 740 ILCS § 14/20(2) or, in the alternative, statutory
N
O
                damages of $1,000 for each negligent violation of BIPA pursuant to 740 ILCS §
N               14/20(1);
O
N
QJ

w
         D.     Declaring that Defendant's actions, as set forth above, were intentional and/or
a              reckless;
❑
❑w
J
LL
         E.     Awarding injunctive and other equitable relief as is necessary to protect the
                interests of Plaintiff and the Class, including an Order requiring Defendant to
                collect, obtain, store, use and disseminate biometric identifiers and/or biometric
                information in compliance with BIPA;

         F.     Awarding Plaintiff and the Class their reasonable attorneys' fees and costs and
                other litigation expenses pursuant to 740 ILCS § 14/20(3);

         G.     Awarding Plaintiff and the Class pre- and post judgment interest, to the extent
                allowable; and,

         H.     Awarding such other and further relief as equity and justice may require.


         Date: November 9, 2020                      Respectfully Submitted,

                                                     /s/ Haley R. Jenkins
                                                     Haley R. Jenkins
                                                     Ryan F. Stephan
                                                     STEPHAN ZOURAS, LLP
                                                     100 N. Riverside Plaza, Suite 2150
                                                     Chicago, Illinois 60606
                                                     312.233.1550
                                                     312.233.1560 f
                                                     hjenkins@stephanzouras.com
                                                     rstephan@stephanzouras.com
                                                     Firm ID: 43734


                                                     ATTORNEYS FOR PLAINTIFF
                                                     AND THE PUTATIVE CLASS



                                                21
     ~    Case: 1:20-cv-07771 Document #: 1-1 Filed: 12/29/20 Page 26 of 26 PageID #:31




                                         CERTIFICATE OF SERVICE

~               I, the attorney, hereby certify that on November 9, 2020, I electronically filed the attached
CD
(D
0

o
N
O
         with the Clerk of the Court using the electronic filing system which will send such filing to all
N
2        attorneys of record.



                                                                      /s/ Haley R. Jenkins




                                                         22
